Citation Nr: 1828106	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction of the Veteran's left knee disability evaluation from 20 percent to 10 percent, effective May 1, 2014, was proper; including whether an increased disability rating greater than 20 percent is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1965 to June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below:

1. Reasons for the Remand: a VA examination is necessary to determine the severity of the Veteran's left knee disability.  

2. Schedule the Veteran for a VA examination to obtain an opinion as to the severity and nature of any currently-diagnosed left knee disability reasonably encompassed in the record.  All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

      a.  Identify all currently-diagnosed left knee disabilities. 

b.  Indicate the current severity and nature of the Veteran's left knee disability, including range of motion studies on active and passive movement; weight-bearing; functional loss on use.

The examiner's attention is drawn to the following:

*  In December 1985, the Veteran was admitted to a private hospital for treatment of a left knee injury.  Medical treatment records show that he underwent arthroscopy and arthrotomy with removal of the fractured patellar fragment.  Also, the medial retinaculum was repaired.  

*  Throughout the appeal period, the Veteran has consistently been seen at VA for a left knee disability.  Medical treatment records reflect his symptoms, to include pain and injection treatments.  

*  In April 2013, the Veteran underwent a VA examination, at which time he reported that his left knee disability continues to worsen.  Specifically, he reported that he experienced severe pain, chronic swelling, and numerous physical limitations, even with pain medication.  The examination showed functional loss, to include left leg weakness and excess fatigability.  

*  In August 2013, the Veteran's VA medical treatment records reflect that he ambulated unassisted with a slight limp, and experienced mild, intermittent pain of the left knee that was relieved with rest.  

*  The Veteran underwent a left knee MRI in August 2013.  The results are of record.

*  In December 2013, the Veteran was seen at VA for pain management, to include for his left knee.  

*  In August 2014, the Veteran submitted a Notice of Disagreement.  In part, the Veteran stated that he has significant difficulty falling and staying asleep due to left knee pain.  Further, the Veteran contends that his left knee disability will increase in severity over time. 

*  The Veteran testified in May 2016 that he experienced swelling of his left knee, to include when he sleeps, walks long distances, or participates in physical activity.  He further reported that he must sit and rest when walking uphill and he cannot bend his leg for extended periods of time due to his left knee disability.  Additionally, he reported that his left knee disability has worsened since his April 2013 VA examination.  

3. Thorough explanations must be provided for the opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. After completing all indicated development, readjudicate CLAIMS FOR A RESTORATION OF THE PREVIOUSLY-ASSIGNED 20 PERCENT RATING AND THE CLAIM FOR AN INCREASED RATING GREATER THAN 20 PERCENT in light of all of the evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




